DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed November 30, 2020 has been entered. New claim 18 has been added and claims 4 and 5 have been canceled. Thus, the pending claims are 1-3 and 6-18.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. See section 7 of the last Office action (Non-Final Rejection mailed September 1, 2020). The claim contains subject Negative Limitations, states “Any negative limitation or exclusionary proviso must have basis in the original disclosure.”  See Ex parte Grasselli, 231 USPQ 393.  The mere absence of a positive recitation is not basis for an exclusion.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-17 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0260989 issued to Lester et al. in view of US 4,854,984 issued to Ball et al., DE 2614160 . 
Lester teaches a loop material for a hook and loop type fastener (i.e., having gripping capacity) comprising a composite nonwoven fabric (abstract).  The composite fabric comprises a loop nonwoven layer and a backing layer attached thereto via a plurality of bond regions (abstract).  The loop layer may be a carded nonwoven of thermoplastic staple fibers, while the backing layer may comprise a spunbond or spunmelt (SM) nonwoven (abstract).  In particular, the backing nonwoven layer may comprise a spunmelt fabric, which is a combination of a spunbond (S) and meltblown (M) layers, such as SM, SMS, SMMS, or the like (section [0025]).  The reference is silent with respect to the backing layer (i.e., support element) being elastic. The thermoplastic fibers of the loop nonwoven may comprise polyolefin, polyester, nylon, and combinations thereof (section [0024]).  The composite nonwoven is consolidated by superimposing the two layers together and then calendering with hot calender rolls comprising an engraved (i.e., patterned) roll and a smooth (i.e., anvil) roll (section [0028] and Figure 5).  The composite nonwoven comprises bonding zones and staple fiber (i.e., loop) zone (section [0028] and Figure 1). 
Thus, Lester teaches the invention of claims 1-3, 6, and 13-15 with the exception of the recited force-elongation curve property having an inflection point, preferably greater than 4%, more preferably 7-30%, or most preferred 7-20%.  Additionally, teaches the limitations of claims 10-12 with the exception that the nonwoven is bonded by a calendering process wherein the upper pattern roll has a first speed and the lower anvil roll has a second speed (i.e., embossing or point bonding process), such that the first speed is greater than the second speed.  However, such bonding processes are known in the art.  

Additionally, Endler discloses embossed thermoplastic nonwoven webs made by passing said web through the nip of an embossing or gravure (i.e., pattern) roll and a contact (i.e., anvil) roll, wherein the two rolls have different speeds (abstract).  The upper gravure roll is driven at a higher speed than the lower contact roll by an amount of 110 to 200% (i.e., 1.1-2 overfeed coefficient) (abstract, Figure 1, and paragraph spanning pages 3-4 of translation).  Both rolls are heated (abstract).  
Furthermore, Seth teaches a loop laminate for a hook and loop fastener comprising a nonwoven fabric intermittently bonded to an inelastic film (abstract).  The nonwoven and film are point bonded by embossing calender rolls, wherein said nonwoven and film are passed 
To summarize the three secondary references, Ball teaches it is known to bond two nonwoven layers together with heated rollers having differential velocity.  While Ball teaches the differential velocity is preferably provided by a faster anvil roll, both Endler and Seth teach bonding processes wherein the smooth (i.e., anvil or contact) roller has a slower speed than the corrugated (i.e., engraved, patterned, or gravure) roll.  Seth teaches this differential velocity process increases the density of the looped nonwoven being bonded.  Additionally, while Ball teaches a preferred overfeeding coefficient is in the range of about 1.02-1.4, the Endler reference teaches overfeeding coefficients may be as much as 2.0 for similar processes bonding nonwovens.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the speed of the engraved (i.e., pattern) and smooth (i.e., anvil) rolls of Lester such that the engraved roller has a faster speed than the smooth roller by an overfeeding coefficient of 1.02-1.4 or even up to 2.0, in order to obtain the desired bonding, density, and texture of the laminate.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 10-12 and 16 are rejected as being obvious over the cited prior art.

Regarding claim 7, while Lester fails to explicitly teach the fibers of the carded nonwoven have high elongation, the reference teaches like thermoplastic fibers as those disclosed by applicant:  polyolefins, polyamides, and polyesters.  Hence, it is reasonable to presume that said high elongation property is inherent to the invention of Lester.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  Hence, claim 7 also stands rejected.  
Regarding claims 8 and 9, while the combination of prior art fails to explicitly teach the asymmetrical form of the loop zones, it is asserted that said combination would necessarily produce the asymmetrical loop form due to the calendering process comprising rollers having a 
Regarding claim 17, said claim contains limitations analogous to method of claim 10 with the additional limitation “wherein the laminate obtained by the method is not perforated.” Claim  17 is also rejected over the cited prior art since the Lester, Ball, and Seth references do not teach perforated nonwovens. While the nonwoven of the Endler reference is perforated, said perforations are provided by a combination of pressure, heat, and the overfeed coefficient (page 2, 2nd paragraph). However, the Ball reference teaches the parameters of the bonding method can be controlled to provide satisfactory bonding without deleterious tearing or perforating the nonwoven laminate (column 2, lines 35-68 and column 4, lines 32-56). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bonding method in order to avoid perforations therein as suggested by the Ball reference. Such a modification would have yielded predictable results to the skilled artisan. Therefore, claim 17 stands rejected as being obvious over the cited prior art.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0260989 issued to Lester et al. in view of US 4,854,984 issued to Ball et al., DE 2614160 to Endler, and US 7,303,805 issued to Seth et al.
New method claim 18 contains limitations analogous to those set forth in claim 10 plus the inflection point limitation of claim 1. As such, claim 18 is rejected for reasons analogous to those set forth above with respect to claims 1 and 10. 


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
Regarding the rejection of claim 17 under 35 USC 112, applicant argues Figures 1 and 3 support the claim limitation “the laminate obtained by the method is not perforated” since said figures show no perforations of the laminate (Amendment, page 7, 1st paragraph).  In response, said figures do not show structural detail of the laminate sufficient to evidence the presence or lack thereof of perforations.  Specifically, Figure 1 merely shows four rectangles stacked, which represent the layers of said laminate.  Other than the labels, “s” and “m,” there are no structural details even identifying the layers as fibrous, so one cannot reasonably determine whether the layers are perforated or not from the figure.  With respect to Figure 3, said figure is also minimal on details, merely showing the lamination device.  Thus, the examiner disagrees that said figures support enablement that the laminate is not perforated.  
Applicant also argues the lack of discussion in the specification regarding perforations in the laminate provides adequate support for the negative limitation (Amendment, page 7, 1st
Regarding the prior art rejection, applicant argues the Lester reference teaches air permeability of the loop materials is not good and thus, a skilled artisan would not seek to perforate the Lester laminate, as suggested by the Endler reference (Amendment, paragraph spanning pages 7-8).  In response, first, it is noted that the rejection is not based upon Lester and Endler alone, but rather the rejection is based upon Lester in view of Ball, Endler, and Seth, wherein Ball and Seth do not teach perforations.  In fact, Ball teaches how to control process parameters in order to prevent perforations.  Second, the Endler reference is relied upon to show that Ball’s non-preferred embodiment of having the velocity of the patterned roll being faster than the velocity of the anvil roller is known in the art of nonwoven laminates.  Additionally, the Endler reference is cited for its teaching of an overfeed coefficient of 1.1-2.0.  The Endler reference is not necessarily relied upon for its teaching of perforations and there is nothing to suggest that the disclosed faster patterned roller and overfeed coefficient are only applicable to nonwovens that are perforated.  Note Ball teaches an overlapping overfeed coefficient and Seth also teaches a faster patterned roller.  Thus, applicant’s argument that a skilled artisan, starting with Lester, would be taught away from the teachings of Endler is found unpersuasive.
Applicant also argues a skilled artisan would not consider perforating the Lester laminate because doing so would render said laminate more permeable, which is undesirable, and occupy the scarce resource of planar area (Amendment, page 8, 1st paragraph).  This argument is found unpersuasive since the rejection is not based upon modifying the Lester laminate with perforations.  As set forth above, the rejection is not based upon Lester and Endler alone and Ball teaches how to avoid perforations.  
Regarding the Seth reference, applicant argues a skilled artisan would not look to Seth to modify Lester since said reference is directed to orientation of a film layer of a laminate nd paragraph).  In response, as with the Endler reference, Seth is relied upon to show that Ball’s non-preferred embodiment of having the velocity of the patterned roll being faster than the velocity of the anvil roller is known in the art of nonwoven laminates.  That Seth’s looped nonwoven laminate comprises a film is not material to the rejection at hand.  Seth clearly teaches that the disclosed process of a faster corrugated (i.e., patterned) roller increases the density of the looped nonwoven.  Thus, contrary to applicant’s assertion that the Lester reference teaches away from Seth because Lester does not include a film layer (Amendment, page 8, 2nd paragraph), the two references are not an improper combination to establish a prima facie case of obviousness.
Regarding the Ball reference, applicant argues a skilled artisan would be likely to select a positive value for the speed differential (i.e., faster anvil roll) instead of a negative value (i.e., faster patterned roll) and not a value of higher than the claimed 1.1, based upon Ball’s working examples of Table 1 (Amendment, page 9, 1st and 2nd paragraphs and paragraph spanning pages 9-10).  This argument is found unpersuasive since the Ball reference explicitly states the disclosed invention is not limited to the working examples; the Ball invention encompasses faster patterned rolls having velocity differentials of 2-40% (i.e., 1.02-1.4 overfeeding coefficient).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
Applicant also argues the present invention has an unexpected and surprising result of a higher relative peel strength obtained from high negative velocity differential values (i.e., faster patterned roll with an overfeed coefficient of 1.1 or more) instead of Ball’s disclosed stable values of relative peel strength (Amendment, page 9, 2nd and 3rd paragraphs).  This argument is In re Lindner, 173 USPQ 356.  See also In re Wood, 199 USPQ 137.  Applicant also asserts said surprising and unexpected results cannot be inferred from the teachings of Ball since Ball infers it makes no difference in choosing negative vs. positive values for the velocity differential (Amendment, page 9, 3rd paragraph and paragraph spanning pages 9-10).  In response, again, the rejection is not based upon Lester and Ball alone.  Additionally, the Seth reference teaches motivation to bond the nonwoven laminate with a differential speed process having a faster patterned roller in order to increase the density of loops on the nonwoven.  Therefore, applicant’s arguments are found unpersuasive and the above rejections stand.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 18, 2021